DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to the amendment filed 05/07/2022 from which Claims 1-5 and 8-16 are pending of which Claims 8-15 are withdrawn, and Claim 16 is added.  From the claims considered, Claims 1-2 and 5 are amended.  .  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding Claims 1-5 and 16, Claim 1 recites “. . . the cross-linker being present in an excess molar amount with respect to the at least one silicone oil . . .”  The application as filed as represented by U.S. 2019/0033757, “Pub” describes at ¶s 0017, 0037, 0067, 0070, and 0093 the silicone oil comprises a silicone chain to which alkene groups are linked. In some examples, the silicone oil comprises a polysiloxane having at least two alkene groups per molecule.  In some examples, the pre-cure release layer composition comprises a silicone oil having alkene groups linked to the silicone chain of the silicone oil and a cross-linker comprising a silicon hydride moiety.  In some examples, such composition, on curing, may form a release layer comprising the cross-linked addition cured product of at least one silicone oil having alkene groups linked to the silicone chain of the silicone oil and a cross-linker comprising a silicon hydride moiety.  In some examples, the cross-linker may be an addition cure cross-linker component, such as a cross-linker comprising a silicon hydride (Si--H) moiety. In such cases, the silicone oil may comprise a silicone chain to which alkene groups are linked, for example a polysiloxane having at least two alkene groups per molecule.  In some examples, the cross-linker comprising a silicon hydride moiety comprises a polysiloxane having a silicon hydride moiety.  The silicon hydride moiety may be at an end siloxyl unit or an intermediate siloxyl unit in the polysiloxane of the second component; and in some examples, all other substituents attached to the silicon atoms of the polysiloxane having a silicon hydride (Si--H) moiety are unsubstituted alkyl or unsubstituted aryl groups. In some examples, the cross-linker comprising a silicon hydride moiety is selected from a polysiloxane of the poly(dimethylsiloxy)-(siloxymethylhydro)-. α, ω-(dimethylhydrosiloxy) type and α, ω-(dimethylhydrosiloxy) poly-dimethylsiloxane.  In some examples, the pre-cure release layer composition comprises a silicone oil, carbon black, a trisiloxane surfactant, a cross-linker comprising a silicon hydride moiety and a cross-linking catalyst, e.g. an addition cure cross-linking catalyst such as a catalyst comprising platinum or rhodium, in some examples the catalyst comprises platinum. In some examples the silicone oil comprises a polysiloxane having at least two alkene groups per molecule.  Also a carrier liquid can include compounds that have a resistivity in excess of about 109 ohmcm.  
These written descriptions, as a matter of fact, would not reasonably convey to persons skilled in this art that Applicants were in possession of the invention defined by the claim, including all of the limitations thereof, at the time the application was filed because the specification as filed does not describe the genus of " the cross-linker being present in an excess molar amount with respect to the at least one silicone oil”. Rather a genus of the silicone oil may comprise a silicone chain to which alkene groups are linked, for example a polysiloxane having at least two alkene groups per molecule, and the silicon hydride moiety may be at an end siloxyl unit or an intermediate siloxyl unit in the polysiloxane of the second component; and in some examples, all other substituents attached to the silicon atoms of the polysiloxane having a silicon hydride (Si--H) moiety are unsubstituted alkyl or unsubstituted aryl groups, and a carrier liquid can include compounds that have a resistivity in excess of about 109 ohmcm.  
In accordance with MPEP § 2163 persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims with the afore-mentioned recitation even though the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.    A)“A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).   A person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the descriptions of the application as filed because there is no description of an excess molar amount of cross-linker with respect to the at least one silicone oil anywhere in the application as filed.  Also in accordance with MPEP § 2164.04 I Applicant has not pointed out where the amended 1 with the wording “the cross-linker being present in an excess molar amount with respect to the at least one silicone oil” is supported, nor does there appear to be a written description of such claim limitation in the application as filed."  
Claim Rejections - 35 USC § 112(b)
Claims 1-5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 1-5 and 16, Claim 1 recites “. . . wherein the silicone polymer matrix comprises the cross-linked addition cured product of:  at least one silicone oil having alkene groups linked to the silicone chain of the silicone oil; a cross-linker comprising a silicone hydride component, the cross-linker being present in an excess molar amount with respect to the at least one silicone oil . . .”  This recitation is unclear and vague whether the excess of the molar amount of cross-linker being present in an excess molar amount with respect to the at least one silicone oil is a presence in the silicone polymer matrix or the cross-linked addition cured product.  Such lack of clarity and such vagueness renders Claim 1 and claims dependent therefrom indefinite.  
Claim 16 recites “. . . 800 grams of dimethylsiloxane vinyl terminated having a functional group content of 0.14 vinyl (mmole/g); and 200 grams of vinylmethylsiloxane - dimethylsiloxane copolymer vinyl terminated having a functional group content of 0.4 vinyl (mmole/g); and the amount of cross-linker is 100 grams, the cross-linker having a functional group content of 4.2 SiH (mmole/g).”  This recitation is unclear and vague whether the “vinyl” groups are the same as or in addition to the alkene groups of Claim 1 from which Claim 16 depends.  Also the wording “the amount” lacks antecedent basis in that there is insufficient antecedent basis for this limitation in the claim of in Claim 1 from which Claim 16 depends.  Furthermore the wording “a functional group content of 4.2 SiH” is unclear and vague because Claim 1 from which Claim 16 depends has a silicon hydride component” so is the SiH the same as or in addition to the silicon hydride component.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0369722, Soria et al. hereinafter “Soria” evidenced by WO 2016/066232, Inotaev et al. (hereinafter “Inotaev”) in view of U.S. 2008/0032072, Taniuchi hereinafter “Taniuchi” further in view of U.S. 2009/0047597, Felder et al. (hereinafter “Felder”) evidenced by: U.S. 2013/0337184, Soria et. al. (hereinafter “Soria 2”), U.S. 20170329261, Salalha (hereinafter “Salalha”) and U.S. 2015/0080217, Knieriem et. al. (hereinafter “Knieriem”) and further in view of U.S. 2003/0120000, Clark et al, hereinafter “Clark”).    
Regarding Claim 1, Soria discloses in the entire document particularly in the abstract and at ¶s 0012-0017, 0022. 0026 and Figs. 1-2, an electrostatic printing apparatus comprising a photoconductive member and an intermediate transfer member comprising a support portion and a silicone outer release layer ¶ and Figure 2).  A curable first primer is on the substrate; b) a curable second primer is on the substrate; c) a curable silicone release formulation is on the curable first and second primers; and the first primer, the second primer and the release formulation are cured {reading on cured outer release layer}.  From ¶ 0026 the silicone release layer can comprise a vinyl silicone oil and a silicon hydride crosslinker.  The silicone release layer may also comprise at least one of: a catalyst comprising platinum, for example a Karstedt type catalyst or a Pt(O) complex with vinylsiloxane ligands; an inhibitor, for example an acetylenic alcohol, tetramethyltetravinylcyclotetrasiloxane or tetramethyldivinyldisiloxane; and a filler, for example amorphous silica or carbon black.  Such components are a vinyl terminated polydimethyl siloxane a vinyl content of 0.14 mmol/g (available from Hanse Chemie, Charlottenburger Strasse 9, 21502 Geesthacht, Germany); a vinyl terminated with in-chain vinyl functionality polydimethyl siloxane, for example Polymer XPRV 5000 having a viscosity at 25° C. of 3000 mPa·S, and a vinyl content of 0.4 mmol/g (available from Hanse Chemie); a silicone polymer containing silicon-hydride groups {reading on silicone hydride}, for example Crosslinker 210 with a SiH content of 4.2 mmol/g ( available from Hanse Chemie); a divinyl tetramethyl disiloxane-platinum(O) complex, for example Catalyst 510 (available from Hanse Chemie).  The silicone release formulation is for example curable by an addition reaction {reading on alkene groups linked to the silicone chain and silicone hydride crosslinker and cure catalyst for Claim 1}.  After curing, the substrate (152) has thereby been provided with the silicone release layer (156), adhered by the primer layer (154) comprising a first primer material which is the cured first primer and a second primer material which is the cured second primer.  Inotaev evidences in the abstract and at page 19 least ¶ that for an intermediate transfer member for use in an electrostatic printing process, where the intermediate transfer member has an outer release layer comprising a polysiloxane that has been cross-linked using an addition cure process in that it contains Si-R-Si bonds, wherein R is an alkylene moiety, and a monoalkenylsiloxane that has been reacted with and incorporated into the polysiloxane for the silicone polymer matrix of the outer release layer comprising the cross-linked product of the at least one silicone oil and the silicon hydride cross-linking component.  Inotaev thereby evidences that the cured silicone release layer from vinylsiloxane ligands, like a vinyl terminated polydimethyl siloxane, and a silicone polymer containing silicon-hydride groups of Soria is a cross-linked addition curing to a silicone polymer matrix comprising the cross-linked product of the vinyl silicone oil and the silicon hydride cross-linking component {reading on the silicone polymer matrix comprises the cross-linked addition cured product of: at least one silicone oil having alkene groups linked to the silicone chain of the silicone oil; a cross-linker comprising a silicone hydride component, included in a cured silicone release layer as for pending Claim 1} 
From Fig. 1 and ¶s 0001 and 0012 digital offset color technology combines ink-on-paper quality with multi-color printing on a wide range of paper, foil and plastic substrates. These digital printing presses offer cost-effective short-run printing, on-demand service and on-the-fly color switching.  Digital offset printing system (100) is exemplified by a digital Liquid Electro Photographic (LEP) printing system. The term "Liquid Electro Photographic" or "LEP" refers to a process of printing in which a liquid toner is applied onto a surface having a pattern of electrostatic charge, to form a pattern of liquid toner corresponding with the electrostatic charge pattern.  This pattern of liquid toner is then transferred to at least one intermediate surface, and then to a print medium.  During the operation of a digital LEP system, ink images are formed on the surface of a photo-imaging cylinder. These ink images are transferred to a heated blanket cylinder and then to a print medium.  
However Soria does not expressly disclose a surfactant in the release layer.  
Taniuchi is directed as is Soria to an image transfer process involving an intermediate transfer body or member as discloses in the abstract, Figs, 1-2 and 4a-4c and at ¶s 0002, 0013, 0029, 0036-0049, 0067, 0086-0087, 0102 and 0107 for a method of forming an image, which allows a high quality image to be formed on an intermediate transfer body including a surface layer with an ink-repelling property, and then to be transferred at a high transfer rate, and provides an image forming apparatus therefor as in ink-jet printing a printed product.  An ink image is formed, for instance from a computer connected to an image supply apparatus (See Fig. 2), on the intermediate transfer body, on the surface of which an oil and a water-soluble surfactant having surface tension in a range between more than 0 times and not more than 1.1 times of that of the oil are present.  Subsequently, the formed ink image is transferred to a recording medium.  The intermediate transfer body 1 is provided with an ink image formed thereon by the ink-jet recording head 5, and contacts the recording medium 9 to transfer the ink image thereto.  For this reason, the surface layer thereof is preferably made of an elastic material.  The increase in the transfer rate of the ink image is important for the steady achievement of a high quality image.  The transfer rate of the ink image depends on the physical properties of the intermediate transfer body surface, the ink and the recording media.  The repelling property of the intermediate transfer body 1 surface is deeply related to the transfer rate.  A term "repelling property" refers to the degree of the difficulty level of adhesion.  The surface having a liquid release layer as well as the surface of fluoro resin which is considered as the representative of items having a low surface energy also has high repelling property.  Both are preferably used in combination.  In particular, a silicone rubber is one of the most suitable materials as the elastic layer 2.  The amount of oil component, like silicone oil in view of the repelling property and physical stability, to be included can be controlled by controlling the amount of oil added as a raw material and the amount of oil absorbed after the elastic body is molded.  From ¶ 0037 the silicone rubber has a low surface energy of the rubber itself and includes the low molecular weight components thereof inside.  The silicone rubber includes various types such as a vulcanization type, a single-liquid curing type and two-liquid curing type, and any of them can preferably be used {i.e. cured outer release layer of silicone rubber matrix of pending amended claim 1}.
FIG. 4B shows an example which uses a silicone rubber as the surface layer 2, containing the water-soluble surfactant having a surface tension 1.1 times larger than that of the silicone oil.  If the surface tension of the water-soluble surfactant is larger than that of the silicone oil, the water-soluble surfactant hardly bonds with the silicone oil.  In such a case, as shown in FIG. 4B, the water-soluble surfactant is left inside the silicone rubber, and only the silicone oil bleeds out on the surface.  Accordingly, the water-soluble surfactant does not exist on the surface of the surface layer 2, and thereby the suppressive effect on ink repellency is not obtained.  
On the other hand, FIG. 4C shows an example which uses a silicone rubber as the surface layer 2, containing the water-soluble surfactant having a surface tension not larger than that of the silicone oil.  If the surface tension of the water-soluble surfactant is smaller than that of the silicone oil, the water-soluble surfactant well bonds with the silicone oil.  In such a case, as shown in FIG. 4C, the water-soluble surfactant in addition to the silicone oil bleeds out on the surface.  Accordingly, the water-soluble surfactant and the silicone oil coexist on the surface of the surface layer 2, and thereby both the suppressive effect on ink repellency produced by the surfactant and the release effect produced by the oil (high transfer rate effect) can be satisfied.  The water-soluble surfactant, cationic, anionic, nonionic, amphoteric, can be silicon surfactants.  The oil and the water-soluble surfactant are necessary to be present on the surface of the intermediate transfer body at the same time.  The water-soluble surfactant is caused to properly ooze on the intermediate transfer body together with the oil, as shown in FIG. 4B.  In this case, the added water-soluble surfactant has a high affinity with the oil which will ooze, i.e., has a surface tension equivalent to or less than that of the oil.  This causes the oil and the water-soluble surfactant to always be present on the surface of the intermediate transfer body 1.  
From ¶s 0067-0068 a small amount of the reaction liquid is preferably applied in view of the flow and drying property of the ink image.  Accordingly, it is necessary to select the concentration and components of the reaction liquid.  If the reaction is too active, the component of the reaction liquid adheres on the surface of the intermediate transfer body.  As a result, the ink image is incompletely transferred, or the intermediate transfer body itself cannot be repeatedly used in some cases.  In FIG. 1, as suitable means of applying the reaction liquid, the application device 4 in the form of a roll coater is exemplified, however there is no limitation to this example.  For example, a spray coater and blade coater can also be used.  
From example 3 the intermediate transfer body is a two-liquid RTV type (room temperature vulcanizable) silicone rubber having a rubber hardness degree of 40º (KE-12 available from Shin-Etsu Chemical Co., Ltd.) was used as a raw material and this silicone rubber generates sufficient oil bleed even if an oil is not added.  For this reason, only 10% of a water-soluble surfactant (SURFLON S131 available from SEIMI CHEMICAL Co., Ltd, surface tension 15.5 mN/m-water 0.1%) was added to the raw material rubber.  An oil component which oozes from the silicone rubber has a surface tension of about 20 mN/m.  The surface tension of the added water-soluble surfactant is sufficiently lower than this value.  A predetermined amount of a curing agent was added to the above rubber raw material, and this mixture was kneaded.  Then, the product was applied and formed in a planar form with a thickness of 0.2 mm on an aluminum plate (base) with a thickness of 0.2 mm which had been primer-treated on the surface thereof.  The above product was cured, and then wound and fixed on a drum made of aluminum to form an intermediate transfer body {reading on the surfactant included therein a cured outer release layer with silicone rubber (polymer) matrix for pending amended claim 1}.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Soria an intermediate transfer member with an outer cured release layer having a cross-linked addition product of vinyl silicone oil with a silicone hydride crosslinker and cure catalyst for addition reaction along with carbon black, as afore-described, where from Taniuchi for a release layer of silicone rubber with a silicone oil along with a water-soluble surfactant such as silicone surfactants are included in the addition cured release layer of Soria motivated to have surface tension in a range between more than 0 times and not more than 1.1 times of that of the silicone oil so that the surface tension of the water-soluble surfactant is smaller than that of the silicone oil, the water-soluble surfactant well bonds with the silicone oil so that the water-soluble surfactant and the silicone oil ooze from being included in the cured release layer to coexist on the surface layer for ink repellency produced by the surfactant and the release effect produced by the oil for high transfer rate effect as for Claim 1.  Such a combination of Soria and Taniuchi has a reasonable expectation of success with the inclusion of silicone oil and silicone surfactants because both Soria and Taniuchi have silicone layers for the release layer for the intermediate transfer member for high transfer rate.   
However Soria in view Taniuchi does not expressly disclose that the silicone surfactant is trisiloxane.  
Felder is directed as is Soria in view of Taniuchi to producing an image with an intermediate transfer body or transfer-assist layer as disclosed at ¶s 0010, 0018-0019, 0070, 0081, 0085, and 0097, with a donor element useful in an assemblage for imaging by exposure to radiation.  In one embodiment the donor element for use in a radiation-induced thermal transfer process comprising: a substrate; a transfer-assist layer disposed adjacent the substrate comprising one or more water-soluble or water-dispersible radiation absorbing compound(s); and a transfer layer disposed adjacent the transfer-assist layer opposite the substrate, at least a portion of the transfer layer capable of being image-wise transferred from the donor element to an adjacent receiver element when the donor element is selectively exposed to radiation.  
Typically, a radiation absorber is also present in the transfer layer itself, which ensures the release of heat energy throughout the whole thickness of the transfer layer.  Thus, a proportion of the radiation normally passes through the transfer-assist layer to the transfer layer itself to assist in the thermal transfer.  One such component is carbon black.  Carbon black is typically used in conventional transfer-assist layers as a radiation-absorber to convert radiation to the heat required for the thermal transfer.  Pigments for use in the transfer-assist layer as radiation absorbers can be selected from carbon black.  The transfer-assist layer preferably also comprises one or more surfactant(s), preferably anionic and/or nonionic surfactants, to improve wetting of the transfer-assist coating on the surface of the substrate or polymeric substrate.  Suitable surfactants include polyether-modified trisiloxanes, and conventional silicone surfactants can be used.  Knieriem evidences at ¶ 0106 that polyether modified trisiloxane is water soluble.
The transfer-assist layer preferably also comprises one or more humectant(s) which are hygroscopic and increase the amount of water present in the donor element under ambient environmental conditions, and/or retain any water present therein under ambient conditions, prior to the use of the donor element in a thermal transfer process.  The presence of a humectant has been found unexpectedly to improve the transfer of material to the receiver element during imaging from the belief that water present in the donor element and specifically in the transfer-assist layer is released from the composite film under the influence of the heat generated by the radiation in the thermal imaging process.  From ¶s 0071 and 0086 the transfer-assist layer has a binder and cross-linking agent which functions to improve the adhesion of the coating to the substrate or polymeric substrate, and also to exhibit some resistance to the solvent of the inks applied as the transfer layer.  From ¶ 0128 the transfer-assist coating on a film is heat-set in an oven at a temperature of about 190º C {reading on curing particularly with cross-linking agents with surfactants include polyether-modified trisiloxanes, and conventional silicone surfactants {reading on surfactants include polyether-modified trisiloxanes included therein the set or cured transfer-assist coating or intermediate transfer body}.   
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  Alternatively in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here the polyether-modified trisiloxane surfactant can be used like silicone surfactants as surfactants for the purpose of imaging transfer particularly given that Soria 2 evidences in the abstract and at ¶ 0001 that intermediate transfer members for digital printing involves technologies in which a printed image is created directly from digital data, for example using electronic layout and/or desktop publishing programs. Methods of digital printing include full-color ink-jet printing, electrophotographic printing, laser printing, and thermal transfer printing.  Salalha evidences at ¶ 0016 "electrostatic printing" or" electrophotographic printing" generally refers to the process that provides an image that is transferred from a photo imaging substrate either directly, or indirectly via an intermediate transfer member, to a print substrate. 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Soria as modified an intermediate transfer member with an outer cured release layer having included therein a cross-linked addition product of vinyl silicone oil with a silicone hydride crosslinker, and cure catalyst along with carbon black also with a silicone oil with a water-soluble surfactant such as silicone surfactants included therein, as afore-described, where from Felder to have as the silicone surfactant or with the silicone surfactant polyether modified trisiloxane surfactant motivated to have improved wettability on the surface of the coating with a reasonable expectation of success in that the polyether modified trisiloxane can be used like a silicone surfactant.  Furthermore the combination of Felder with Soria as modified has a reasonable expectation of success because the silicone surfactant of modified Soria from Taniuchi is for surface tension properties and the wettability of the release layer on the underlying layers and the surface of the release layer itself would impact the surface tension of both and for the latter for improved transferability as for the intermediate transfer member of Claim 1.  
However Soria as modified does not expressly disclose that the cross-linker with silicone hydride is present in an excess molar amount with respect to at least one silicone oil.  
Clark discloses in the abstract and at ¶s 0040, 0058 and 0066 silicone coating composition comprising a solventless silicone coating composition and a liquid silicone mist suppressant composition obtained by a method comprising reacting a large excess of: a) at least one organohydrogensilicon compound containing at least three silicon-bonded hydrogen groups with b) at least one compound containing at least two alkenyl groups in the presence of a platinum group metal-containing catalyst.  A large excess of Component (a) is necessary to completely react the alkenyl groups of Component (b) without reaching a gel point, where the product of this reaction can be a fluid for an adhesive-releasing coating.  Given a large excess this at least overlaps with the “an excess molar amount” of pending claim 1.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.     
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Soria as modified an intermediate transfer member with an outer cured release layer having included therein a cross-linked addition product of vinyl silicone oil with a silicone hydride crosslinker, and cure catalyst along with carbon black also with a silicone oil with or for a water-soluble surfactant such as silicone surfactant of polyether modified trisiloxane surfactant, as afore-described, where from Clark and as in Clark for the cross-linked addition product of vinyl silicone oil with a silicone hydride crosslinker, the silicone hydride crosslinker is in excess to the vinyl silicone oil motivated to have complete reaction of the vinyl groups of the vinyl silicone oil without reaching a gel point to have the product of this reaction as a fluid for an adhesive-releasing, i.e. release, coating as for pending Claim 1.  Furthermore the combination of Clark with Soria as modified has a reasonable expectation of success to one skilled in the art because the vinyl silicone and silicone hydride reactants for the same addition reaction are similar to have a release coating.    
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Soria evidenced by Inotaev in view of Taniuchi further in view of Felder evidenced by Soria 2, Salalha, and Knieriem and further in view of Clark and further in view of U.S. 6,551,716, Landa et al. (hereinafter “Landa”).   
For Claim 2, Soria in view of Taniuchi further in view of Felder and further in view of Clark is applied as to Claim 1, however Soria as modified does not expressly disclose the amount of carbon black in the release layer.      
Landa is directed to intermediate transfer members or blankets with silicone release coatings as is Soria as modified as discloses in the title, abstract and at Col. 1 lines 15-19; and Col. 3 lines 25-34 and Col. 6 lines 4-9.  The intermediate transfer member has a silicone release coating on the blanket body portion of the member.   Optionally, the conforming layer and/or the release layer 5 are made somewhat conductive by the addition of carbon black or between 1 % and 10% of anti-static compounds.  The amount of carbon black at 1 to 10% of the silicone release layer reads on the range of pending claim 2 as at least about 1.5 wt.% of carbon black.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Soria as modified an intermediate transfer member with an outer cured release layer having included therein a cross-linked addition product of vinyl silicone oil with a silicone hydride crosslinker, and cure catalyst along with carbon black also with a silicone oil with or for a water-soluble surfactant such as silicone surfactant of polyether modified trisiloxane surfactant, where the cross-linked addition product of vinyl silicone oil with a silicone hydride crosslinker is from silicone hydride crosslinker in excess to the vinyl silicone oil, as afore-described in Claim 1, where from Landa the carbon black is in a percent from 1 to 10 motivated to have an antistatic effect on the release layer as for Claim 2.  Furthermore the combination of Landa with Soria as modified has a reasonable expectation of success because Soria as modified as a release layer already has carbon black and Landa also disclosing a release layer has the carbon black in an amount from 1 to 10 % for anti-static effects.   
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Soria evidenced by Inotaev in view of Taniuchi further in view of Felder evidenced by Soria 2, Salalha, and Knieriem and further in view of Clark and further in view of U.S. 2006/0128852, Coyle et al. (hereinafter “Coyle”) evidenced by US 2007/0118998, (hereinafter “Barnabas”) further evidenced by US 20060257637, Pereira et al. (hereinafter “Pereira”)  
For Claims 3-5, Soria in view of Taniuchi further in view of Felder further in view of Clark is applied as to Claim 1, however Soria as modified does not expressly disclose that the polyether modified trisiloxane surfactant has a particular HLB or comprises polyalkyleneoxide modified heptamethyltrisiloxane or has a structure of formula (II) of Claim 5.   
Coyle discloses in the abstract and at ¶ 0027 that for curable compositions mold release performance have been achieved by inclusion in the curable coating composition of a relatively small amount, in one embodiment from about 0.01 to about 5 percent by weight, in another embodiment from about 0.1 to about 1 percent by weight, and in yet another embodiment from about 0.1 to about 0.5 percent by weight of the curable composition, of a silicone-containing surfactant. Because silicone-containing surfactants are highly effective at low concentrations relative to the concentrations needed with conventional mold release agents, the silicone-containing surfactants typically do not negatively affect the physical properties of the cured films as do conventional mold release agents at higher concentrations.  Silicone-containing surfactants are widely available commercially and typically comprise compositions comprising hydrophilic polyether substructures and hydrophobic silicon-containing substructures.  Suitable siloxane surfactants include SILWET L-77.  Barnabas evidences at ¶ 0141 that silicone fluids are available from the OSI Specialties Company under the name SILWET L77, which is a mixture of 84% polyalkyleneoxide modified heptamethyltrisiloxane and 16% allyloxypolyethyleneglycol methyl ether {so Silwet 77 reads on Claim 4 and would have a structure as shown in Claim 5}.  Pereira evidences at ¶0049 that Silwet L-77 has a HLB in the range preferably between about 1 to 15 which overlaps the HLB of pending claim 3.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Soria as modified an intermediate transfer member with an outer cured release layer having included therein a cross-linked addition product of vinyl silicone oil with a silicone hydride crosslinker, and cure catalyst along with carbon black also with a silicone oil with or for a water-soluble surfactant such as silicone surfactant of polyether modified trisiloxane surfactant, where the cross-linked addition product of vinyl silicone oil with a silicone hydride crosslinker is from silicone hydride crosslinker in excess to the vinyl silicone oil, as afore-described in Claim 1, where from Coyle the polyether modified trisiloxane of Soria as modified is Silwet 77 or has Silwet 77 combined with the polyether modified trisiloxane having similar purpose of surfactants for release coatings where Silwet 77 is a mixture of 84% polyalkyleneoxide modified heptamethyltrisiloxane and 16% allyloxypolyethyleneglycol methyl ether with an HLB in the range from 1-15 motivated to have improved release performance is the coating of the release layer of Soria as modified without negatively affecting the physical properties of the coating as for Claims 3-5.  The combination of Coyle with the type of polyether modified trisiloxane for that of or with Soria modified with Felder and Clark has a reasonable expectation of success because the polyether modified trisiloxane and Silwet 77 are trisiloxane surfactants for release coatings.   
Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Also Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Response to Arguments
Applicants’ amendments and accompanying arguments and declaration filed 05/07/2022 have been fully considered and are persuasive in regards to the previous rejections under 35 U.S.C. 112(b) which are withdrawn, but regarding the rejections under 35 U.S.C. 103 they are not persuasive.  To the extent that applicants reiterate remarks with regards to the rejection under 35 U.S.C. 103 from prior remarks, the responses to such remarks are also reiterated and incorporated herein by reference rather than duplicated herein.     
Applicants arguments and declaration are centered on traverse the rejection of the pending Claims 1-5  under 35 U.S.C. 103 in regards to the cited references of Soria in view of Taniuchi further in view of Felder based the amendment to Claim 1 of “the silicone polymer matrix comprises the cross-linked addition cured product of: at least one silicone oil having alkene groups linked to the silicone chain of the silicone oil; a cross-linker comprising a silicone hydride component, the cross-linker being present in an excess molar amount with respect to the at least one silicone oil; and an addition cure cross-linking catalyst.”   
Applicants argue that in contrast to the teachings of Taniuchi, in examples of the subject application functional silicone oil and a functional cross-linker comprising a silicone hydride component are used in order to carry out the crosslinking reaction completely. The excess molar amount of silicone hydride crosslinker with respect to the silicone oil in order to get a fully cured upper release layer, where as such, the cured outer release layer of the subject application includes no free liquid silicone oil.  Therefore the cured outer release layer of the subject application includes no free liquid silicone oil, nor any liquid surfactant on the surface of the cured outer release layer.  Also Applicants contend that the grey monitor print produced using the printing apparatus comprising the ITM produced according to Example 5 showed a grey image with barely visible lighter ghost rectangles.    
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., fully cured upper release layer, the cured outer release layer includes no free liquid silicone oil nor any liquid surfactant on the surface of the cured outer release layer, and a grey image with barely visible lighter ghost rectangles) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787